In view of the fact that there was no evidence taken at Special Term on the original return to the writ, this court is of opinion that instead of a final order entered by this court, the case should be remitted to the Special Term where evidence may be taken as to the social and financial condition of the respective parties, their character and fitness for the charge of guardianship. On consideration we think it better not to act finally on the face of the petition, return and affidavits. Blaekmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur. [See People ex rel. Holliday v. Sherwood, ante, p. 841.]